Citation Nr: 0907662	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  06-17 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial disability rating for 
service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to March 
1968.  Service in Vietnam is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Procedural history

The Veteran's July 2004 claim for entitlement to service 
connection for bilateral hearing loss was granted in the 
December 2004 rating decision which evaluated the disability 
as noncompensably disabling.  The Veteran disagreed with the 
initial disability rating and perfected an appeal.

In February 2008, the Veteran, his wife and his 
representative presented evidence and testimony at a hearing 
at the RO before the undersigned Veterans Law Judge (VLJ).  A 
transcript of the hearing has been associated with the 
Veteran's VA claims folder.

In a May 2008 decision, the Board remanded the claim for 
further evidentiary and procedural development.


FINDINGS OF FACT

1.  The veteran's service-connected right ear hearing loss is 
manifested by moderately severe sensorineural hearing loss.

2.  The veteran's service-connected hearing left ear loss is 
manifested by severe sensorineural hearing loss.



CONCLUSION OF LAW

The criteria for an increased rating are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an increased disability rating for his 
service-connected bilateral hearing loss.  In substance, he 
contends that his hearing loss is greater than VA 
acknowledges.

The Board will first discuss preliminary matters and then 
render a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the veteran's claim for 
further procedural and evidentiary development.  
Specifically, the Board ordered VBA to provide notice to the 
Veteran in accordance with Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), and to arrange for an audiometric examination 
of the Veteran.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  The 
Board finds VBA substantially complied with the remand order 
in this case.  The Veteran was provided with notice pursuant 
to Vazquez-Flores in a letter dated May 2008.  In addition 
the Veteran was provided a hearing loss examination in 
October 2008.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

The claim at issue arises from the veteran's disagreement 
with denial of increased initial disability evaluation 
following the grant of service connection for bilateral 
hearing loss.  The United States Court of Appeals for the 
Federal Circuit and the United States Court of Appeals for 
Veterans Claims (Court) have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Goodwin v. Peake, 22 Vet.App. 128 (2008).  See also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, 
since VA's notice criteria was satisfied because the RO 
granted the veteran's claim for service connection, the Board 
also finds that VA does not run afoul of the Court's recent 
holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Finally, the Board observes that the Veteran has not 
contended, nor does the record indicate, that his claim has 
been prejudiced by a lack of notice.  See Goodwin supra at 
137 [Where a claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to the 
downstream elements].

The Veteran was notified in letters dated May 2008 that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would 
request any pertinent records held by Federal agencies, such 
as military records, and VA medical records. 

Further, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to five 
elements of a service connection claim including: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. Id.  

In the present appeal, the veteran was provided specific 
notice of how VA determines a disability rating and an 
effective date in a letter dated March 2006.  The veteran's 
claim was adjudicated subsequent to the notices, giving him a 
meaningful opportunity to participate effectively in the 
adjudication of his claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service medical 
records as well as all pertinent VA and private medical 
records identified by the Veteran are in the claims file and 
were reviewed by both the RO and the Board in connection with 
his claim.  The Veteran was also provided medical 
examinations regarding his claim in March 2007 and October 
2008.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As indicated in the Introduction, the Veteran, his 
spouse and his representative presented evidence and 
testimony at a hearing at the RO before the undersigned VLJ 
in February 2008.

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Assignment of a diagnostic code

The veteran's bilateral hearing loss is rated 50 percent 
disabling under Diagnostic Code 6100.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

The veteran's bilateral hearing loss is currently rated under 
38 C.F.R. § 4.85, Diagnostic Code 6100 [hearing impairment] 
(2008).  Diagnostic Code 6100 is deemed by the Board to be 
the most appropriate primarily because it pertains 
specifically to the primary diagnosed disability in the 
veteran's case (bilateral hearing loss).  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 6100.

Specific schedular criteria

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal hearing acuity, through Level XI for 
profound deafness.  VA audiometric examinations are conducted 
using a controlled speech discrimination test together with 
the results of a puretone audiometry test.  The vertical 
lines in Table VI (in 38 C.F.R. § 4.85) represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel (dB) 
loss based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2008).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 dB or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 dB or 
less at 1000 hertz, and 70 dB or more at 2000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Analysis

Schedular rating

The veteran seeks entitlement to a higher disability rating 
for his service-connected bilateral hearing loss, which is 
currently evaluated as noncompensably (0 percent) disabling.  
As indicated above, the resolution of this issue involves 
determining the level of hearing acuity in each ear.

The pertinent evidence includes a VA audiological examination 
conducted in November 2004 which revealed the following 
puretone thresholds:




HERTZ




1000
2000
3000
4000
RIGHT

25
35
75
85
LEFT

30
60
90
95

The average decibel loss for the right ear was 55 and 69 for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 90 percent in the right ear, and 88 percent in the 
left ear.  

Applying these values to the rating criteria results in a 
numeric designation of level II in the right ear and level 
III in the left ear.  This results in a noncompensable 
disability rating under Table VII.

Further, the November 2004 test results do not demonstrate 
exceptional patterns of hearing impairment requiring 
consideration under subsection (a) of 38 C.F.R. § 4.86, thus 
it is not for application.  

A March 2007 examination revealed the following puretone 
thresholds:  




HERTZ




1000
2000
3000
4000
RIGHT

30
40
80
85
LEFT

35
80
110
100

The average decibel loss for the right ear was 59 and 81 for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 88 percent in the right ear, and 92 percent in the 
left ear.  

Applying these values to the rating criteria results in a 
numeric designation of level III in the right ear and level 
II in the left ear.  This results in a noncompensable 
disability rating under Table VII.

The March 2007 test results also do not demonstrate 
exceptional patterns of hearing impairment requiring 
consideration under subsection (a) of 38 C.F.R. § 4.86.  

The October 2008 audiometric test results included the 
following:




HERTZ




1000
2000
3000
4000
RIGHT

25
55
80
90
LEFT

25
35
105+
105

The average decibel loss for the right ear was 62 and 84+ for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 88 percent in the right ear, and 94 percent in the 
left ear.  

Applying these values to the rating criteria results in a 
numeric designation of level III in the right ear and level 
III in the left ear.  This results in a noncompensable 
disability rating under Table VII.  As above, the October 
2008 test results do not demonstrate exceptional patterns of 
hearing impairment requiring consideration under subsection 
(a) of 38 C.F.R. § 4.86.

The March 2008 VA examiner noted that the hearing examination 
results of record are relatively consistent.  There is no 
competent medical evidence to the contrary.  Indeed, the 
March 2008 VA examiner noted that he had reviewed the entire 
claims folder and had determined that a "private sector 
hearing evaluation dated 10/05/04 and the [VA] examination 
dated 11-13-04 revealed results nearly identical to each 
other."  The Board further observes that the private 
examination results were not interpreted or stated in a 
format that is compatible with VA guidelines.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995).  Those results are not 
probative.

The Board wishes to make it clear that it has no reason to 
disbelieve the veteran's statements to the effect that he is 
significantly impacted by his service-connected hearing loss.  
However, as discussed in the law and regulations section 
above the Board must adjudicate this claim by mechanically 
applying the schedular criteria.   See Lendenmann, supra.

In summary, based on the review of the entire record, the 
Board concludes that the criteria for an increased disability 
rating for the veteran's bilateral hearing loss have not been 
met.

Extraschedular consideration

An extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. See 38 C.F.R. 
§ 3.321(b)(1) (2008).  An exceptional case includes factors 
such as marked interference with employment or frequent 
periods of hospitalization that render impracticable the 
application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, with respect to the initial inquiry posed by 
Thun, the Board has been unable to identify an exceptional or 
unusual disability picture with respect to the veteran's 
service- connected bilateral disability.  Indeed, the medical 
evidence fails to demonstrate that the symptomatology of the 
veteran's disability meets the criteria for exceptional 
hearing loss provided in the regulations at section 4.86.  
Thus, there is no evidence supporting a conclusion that 
application of the ratings schedule would not be appropriate.  
In fact, as discussed in detail above, the symptomatology of 
the veteran's disabilities are specifically contemplated 
under the ratings criteria.  Accordingly, the Board finds 
that the veteran's disability picture has been contemplated 
by the ratings schedule.

Since the available schedular evaluations adequately 
contemplate the veteran's levels of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  See 
38 C.F.R. § 3.321(b)(1).  

In this case, there is no indication that the veteran has 
required frequent hospitalizations for his bilateral hearing 
loss disability.  In addition, although the Veteran has 
claimed he is not able to fully perform his duties as a heavy 
equipment operator.  He testified at the February 2008 
hearing that he was giving up his job within the year because 
he has to "hear guys around the heavy equipment and I cannot 
hear them no more," but he also testified that he wasn't 
asked by his employers to retire.  See hearing transcript at 
page 9.  He testified that around the home, he is unable to 
hear when he sets off an alarm upon entering the house, and 
must look at the indicator light to determine whether the 
alarm is active or not.  See hearing transcript at pages 12 
and 13.  He also testified that he can not hear sirens when 
he drives with the windows up, but that he has not had any 
incident while driving due to his hearing loss.  In sum, the 
Board finds that the Veteran's hearing loss does not present 
marked interference with his employment.




ORDER

Entitlement to a compensable initial disability rating for 
bilateral hearing loss is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


